Citation Nr: 9916587	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for alcoholism as 
secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1984 to August 
1985.  This matter originally comes before the Board of 
Veterans' Appeals (Board) on appeal from May and June 1992 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
claims of entitlement to service connection for a psychiatric 
disorder and alcoholism. 

In a decision entered in November 1994, the Board denied the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder and alcoholism.  The veteran appealed to 
the United States Court of Veterans Appeals (Court) (now 
redesignated as the United States Court of Appeals for 
Veterans Claims).  In April 1996, the Court vacated the 
Board's November 1994 decision and granted a joint motion for 
remand filed by VA's General Counsel and the veteran's 
attorney, Florence L. Smith.  [redacted].  Pursuant to the Court's order, 
the Board remanded the claims for further development in 
November 1996.  

In a decision entered in November 1997, the Board denied the 
veteran's claims service connection for a psychiatric 
disorder and alcoholism.  The veteran appealed that decision 
to the Court.  In November 1998, VA's General Counsel and the 
veteran's attorney filed a joint motion to vacate the Board's 
decision and to remand the issues for development and 
readjudication.  The Court vacated the Board's November 1997 
decision and granted the joint motion that month, remanding 
the case to the Board.  [redacted].

The Board notes that a Report of Contact (VA Form 119) in the 
claims file shows that the attorney who filed the most recent 
joint motion for remand called to inform the VA that she will 
not be representing the appellant before the VA.  The veteran 
was so advised by letter from the RO shortly thereafter and 
informed that, if he had not revoked the appointment of a 
previously authorized service organization, his 
representative would be provided with an opportunity to 
present additional argument.  An Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22) on file shows that the veteran appointed Disabled 
American Veterans as his representative and that appointment 
has not been revoked.  A service officer with that 
organization presented additional written argument in May 
1999.   


REMAND

The November 1998 joint motion was to the effect that the 
Board had failed to comply with the Court and its own remand 
orders.  The joint motion cited to the recent Court 
determination in Stegall v. West, 11 Vet. App. 268, 271 
(1998), in which the Court held that as a matter of law, a 
claimant has the right to compliance with a remand by the 
Court or the Board.

The joint motion noted that the Court's April 1996 order 
granting a joint motion to remand directed the Board to 
notify the veteran about evidence necessary to complete his 
application and to submit a well-grounded claim, as required 
under 38 U.S.C.A. § 5103.  However, rather than directing the 
RO to notify the veteran of the evidence necessary to 
complete the claim, the Board directed the RO to attempt to 
obtain the service medical records identified by the veteran 
as supporting his claim.  The RO noted in a subsequent 
supplemental statement that, while additional service medical 
records were obtained, most were duplicate of records already 
on file and there were no records relating to treatment of a 
psychiatric disorder.      

The November 1998 joint motion noted that the claims file did 
not contain the treatment records in question and that the 
Board failed to discuss any attempts that may have been made 
to obtain these records and the result of those attempts. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should obtain any of the 
veteran's service medical records that 
are not currently in the claims file, 
including any and all records of out 
patient mental health treatment and/or 
alcohol rehabilitation treatment.  The 
veteran has indicated that he received 
treatment for alcohol abuse and 
psychiatric problems during service 
beginning in April 1985 in a facility in 
Ulm, Germany. Information contained in a 
copy of DA Form 4465, "ADAPCP Client 
Intake Record," included in the 
veteran's claims folder, may provide some 
assistance in obtaining these records.  
All attempts to obtain these records and 
all responses in regard to such attempts 
must be clearly documented and such 
information must be associated with the 
claims file. 

2.  The RO must also notify the veteran 
of the evidence required to submit a 
well-grounded claim, including alternate 
methods of proof of his condition in 
service, at service separation, or 
proximate to service separation.  The 
veteran should be afforded the 
opportunity to identify or submit 
evidence relevant to his claim.  In 
particular, the veteran should be 
notified that he should specifically 
request the National Personnel Records 
Center (NPRC), and the appropriate 
service department if no records are 
found by NPRC, to search for any 
administrative, personnel, or clinical 
records regarding treatment of a 
psychiatric disorder or alcoholism.  The 
veteran should be offered the opportunity 
to provide the RO and the NPRC with 
specific authorization to search for and, 
if available, release records of 
psychiatric treatment.  

3.  After completion of the above 
development (and any additional 
development deemed necessary by the RO), 
the RO should review the expanded claims 
file and readjudicate the veteran's 
service connection claims on the basis of 
all pertinent evidence of record, and all 
relevant laws, regulations and case law.  
The RO must note, in particular, the 
Court's decision (during the pendency of 
this appeal) in Barela v. West, 11 Vet. 
App. 280 (1998), which held that a 
prohibition of payment of compensation 
for disability due to alcohol or drug 
abuse does not bar an award of service 
connection, since compensation is but one 
of the potential title 38 benefits which 
could flow from a determination that a 
disability is service-connected. 

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be issued a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no opinion as to the 
eventual outcome warranted.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  No action is required of the veteran until he is 
notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








